UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 IN RE:

 EX PARTE APPLICATION OF EURASIAN
 NATURAL RESOURCES CORPORATION
 LIMITED PURSUANT TO 28 U.S.C. § 1782 FOR                    Case No. 20 mc. ____
 LEAVE TO TAKE DISCOVERY FOR USE IN
 FOREIGN PROCEEDINGS

                                          Applicant.


EX PARTE APPLICATION OF EURASIAN NATURAL RESOURCES CORPORATION
LIMITED PURSUANT TO 28 U.S.C. § 1782 FOR LEAVE TO TAKE DISCOVERY FOR
                   USE IN FOREIGN PROCEEDINGS

       Based upon the concurrently filed Memorandum of Law, Declarations of Duane L. Loft

and Niranjan Shanmuganathan, and supporting documents, Eurasian Natural Resources

Corporation Limited (“ENRC”) respectfully applies to this Court for an Order, pursuant to 28

U.S.C. § 1782, and Federal Rules of Civil Procedure 26, 30, and 45, granting it leave to serve

Respondent HarperCollins Publishers, LLC, with a subpoena in substantially the same form as that

attached as Exhibit A to the Declaration of Duane L. Loft for the production of documents and

deposition testimony for use in English court proceedings.

       ENRC’s application meets the requirements of Section 1782. The subpoena recipient is

“found” within this district, the narrow discovery ENRC requests is “for use” in contemplated

proceedings before foreign tribunals, and ENRC, as the plaintiff of the foreign proceedings, is an

“interested person.” The factors set forth by the United States Supreme Court in Intel Corp. v.

Advanced Micro Devices, Inc., 542 U.S. 241 (2004), also weigh in favor of ENRC’s limited

discovery requests: (1) Respondent will not be a party or participant in the foreign proceedings;

(2) English courts are receptive to discovery obtained pursuant to Section 1782; (3) obtaining
discovery through Section 1782 would not circumvent any proof-gathering restrictions; and (4)

the subpoenas are narrowly tailored to avoid unnecessary burdens on the Respondent.

       ENRC, therefore, respectfully requests that this Court enter an Order granting this

Application.



                                                          Respectfully submitted,

                                                          /s/ Duane L. Loft
                                                          Duane L. Loft
                                                          Mark W. Kelley
                                                          Joseph Aronsohn
                                                          BOIES SCHILLER FLEXNER LLP
                                                          55 Hudson Yards
                                                          New York, NY 10001
                                                          (t) +1 212 446 2300
                                                          (f) +1 212 446 2380

                                                          Attorneys for Applicant Eurasian
                                                          Natural Resources Corporation Ltd.




                                              2
